SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 4, 2011 OMNICOMM SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50839 11-3349762 (Commission File Number) (IRS Employer Identification No.) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(954)473-1254 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 4, 2011, Fernando Montero resigned as a member of the Board of Directors of OmniComm Systems, Inc. (the “Company”), as well as the Company’s Audit Committee.The resignation was effective on the same date.Mr.Montero’s resignation is not in connection with any known disagreement with the Company on any matter relating to the Company’s operations, policies or practices. On August 4, 2011, the Company announced the appointment of Dr. Jonathan Seltzer to its Board of Directors. Item 5.07 Submission of Matters to a Vote of Security Holders. We held our annual stockholders' meeting in Fort Lauderdale, Florida on August 4, 2011 Stockholders voted on the following four matters: 1. To elect five directors to the board of directors to serve until the date of our next annual meeting until their successors have been elected and qualified; 2. To ratify the appointment of Webb & Company, as our independent auditors; 3. a non-binding advisory vote on the frequency of an advisory vote on executive compensation; and 4. a non-binding advisory vote on executive compensation. The count of shares present immediately prior to the commencement of the meeting indicated that 65,143,337 shares of the Company’s voting capital stock were present in person or by proxy.This is 73.8% of the outstanding voting stock of the Company.The stockholders approved the proposals, voting as follows: Proposal 1. For Against Abstain Election of directors: Randall G. Smith 2,126,464 0 Cornelis F. Wit 2,316,582 0 Guus van Kesteren 0 Matthew D. Veatch 1,052,454 0 Proposal 2. For Against Abstain To ratify the appointment of Webb & Company, as our independent auditors Proposal 3. Three (3) Years Two (2) Years One (1) Year Non-binding advisory vote on the frequency of an advisory vote on executive compensation Proposal 4 For Against Abstain Non-binding advisory vote on executive compensation Item 7.01 Regulation FD Disclosure. On August 8, 2011, OmniComm System, Inc. issued a press release announcing Mr.Montero’s resignation from the Board. A copy of this press release is furnished as Exhibit99.1 to this report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. OmniComm Systems, Inc. August 8, 2011 By: /s/ Ronald T. Linares Ronald T. Linares Chief Financial Officer 3
